The academy received the $4,500 from the district for the purpose of erecting a school building for the town district. It is not claimed that this was an unauthorized gift of the district's money to the academy. In fact, the contract shows that it was paid to the academy charged with a trust in favor of the inhabitants of the district. If the district did not acquire a title to the school building, in consequence of the investment of its money therein, the academy did not become the absolute owner of it, but assumed the duties of a trustee to hold the property, paid for in part by its funds and in part by those of the district, for all the reasonably necessary purposes of a schoolhouse for the district. The contract between the academy and the district shows that the district was to have a beneficial use in the building. Holt v. Antrim, 64 N.H. 284; Page v. Academy, 63 N.H. 216.
Under the contract there was no physical division of the building for the use of the parties in severalty. The beneficial interest acquired in the building legally extended to every part of it. Its occupancy was unrestricted except by the reasonable needs of the occupants. The district was entitled to suitable accommodations for the scholars of the town. The fact that certain rooms only were used by it, while the rest of the building was used by the academy, was  presumably a convenient arrangement for the accommodation of all the scholars attending the schools. It did not amount to an absolute division or partition of the building, nor did it curtail the rights of the town-district scholars in the entire building.
As the building was for all practical purposes its schoolhouse, the right of the district to expend money for repairs upon it cannot be doubted. P.S., c. 89, s. 3. The mere fact that the academy may incidentally derive a benefit from the money so expended is immaterial. Kelley v. Kennard,60 N.H. 1. As some means for furnishing light in the school rooms was obviously reasonably necessary for the accommodation of the scholars of the district, the vote appropriating money for that purpose was not *Page 265 
illegal. It cannot be inferred that the intention was to appropriate money to install a lighting plant not required for the convenient accommodation of the scholars of the district, and the parol evidence offered by the plaintiffs to show that such was the purpose of the vote was properly excluded. Sawyer v. Railroad, 62 N.H. 135, 153.
In view of the fact that the schools of the district had been held for many years in the academy building and that the district had a beneficial interest in it, the article in the warrant under which the vote was passed was sufficiently specific.
Bill dismissed.
All concurred.